867 F.2d 1330
Leyda HERNANDEZ, Plaintiff-Appellee,v.The HERTZ CORPORATION, Defendant-Third Party Plaintiff-Appellant,v.Alejandro HERNANDEZ, Third Party Defendant-Appellee.
No. 88-5415.
United States Court of Appeals,Eleventh Circuit.
March 15, 1989.

Roland Gomez, Miami Lakes, Fla., for defendant-third party plaintiff-appellant.
Terry L. Redford, Thornton, David & Murray, Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida, Thomas E. Scott, District Judge.
Before TJOFLAT and JOHNSON, Circuit Judges, and BROWN*, Senior Circuit Judge.
Prior report:  D.C.Fla., 680 F.Supp. 378.
PER CURIAM:


1
The appeal in this case is patently frivolous;  moreover, the appellant knew that the appeal was frivolous when it was filed.  The appeal is dismissed.  On receipt of our mandate, the district court shall award the appellee any damages caused by the appeal, including a reasonable attorney's fee.  The appellee is also awarded double costs.  See Fed.R.App.P. 38;  Collins v. Amoco Production Company, 706 F.2d 1114 (11th Cir.1983).


2
DISMISSED.



*
 Honorable John R. Brown, Senior U.S. Circuit Judge for the Fifth Circuit, sitting by designation